Citation Nr: 1328249	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  98-19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disability, characterized as a major depressive disorder.  

(The issues of entitlement to an increased rating for deformity of the duodenal bulb with gastroesophageal reflux symptoms, currently rated at 30 percent and an effective date prior to July 9, 2005 for that 30 percent rating are addressed in a separate Board decision.).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to May 1976.

This matter came to the Board of Veterans' Appeals (Board) from an August 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2003 and February 2005, the Board remanded the Veteran's claim for additional development.  In November 2005, March 2008, and February 2012 decisions, the Board denied the Veteran's claim.  Following each decision, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in turn vacated and remanded the decision back to the Board.  In its most recent November 2012 Order, the Court remanded the case to the Board for further proceedings consistent with a Joint Motion for Remand by VA and the Veteran's attorney.  


REMAND

In the Joint Motion for Remand (JMR) associated with the Court's November 2012 Order, it was noted that the record on appeal contained a "disposition form" dated April 9, 1976, which summarized the Veteran's psychiatric treatment in 1976 at William Beaumont Army Medical Center (WBAMC), Fort Bliss, Texas.  A review of the disposition form (DA Form 2496) reflects its referencing of the Veteran's treatment at a "Psychiatric Day Hospital" associated with WBAMC.  The disposition form also notes that the Veteran spent 80 hours at the psychiatric hospital for observation over a 14-day period beginning March 26, 1976 and ending April 9, 1976.  

The treatment records from WBAMC associated with the Psychiatric Day Hospital have not been requested or obtained.  The parties to the JMR agreed that the 

identified medical records associated with the Psychiatric Day Hospital at WBAMC were relevant to the Veteran's claim on appeal.  

Therefore, on remand, the agency of original jurisdiction (AOJ) should attempt to obtain from the NPRC the identified medical records associated with the Veteran's treatment from March 26, 1976 to April 9, 1976 at the Psychiatric Day Hospital (WBAMC).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA treatment records pertaining to his psychiatric treatment (to include group and/or individual therapy) dated from May 2009.  

2.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service department and request available treatment records associated with the Veteran's treatment at William Beaumont Army Medical Center (WBAMC) (Fort Bliss, Texas) from March 26, 1976 to April 9, 1976.  If a negative response is received from the NPRC regarding the requested records, such response should be associated with the claims folders and the Veteran notified in accordance with 38 C.F.R. § 3.159(e)(1) (2012).  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue on appeal, as is listed on the title page of this Remand.  If the benefit sought is denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


